                             UNITED STATES DISTRICT COURT                JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 21-3764-DMG (KKx)                                    Date     June 17, 2021

Title Franklin Y. Wright v. USAA Federal Savings Bank                              Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
            None Present                                             None Present

Proceedings: IN CHAMBERS—ORDER RE DEFENDANT’S MOTION TO DISMISS [8]
             AND PLAINTIFF’S MOTION TO REMAND [16]

       On April 1, 2021, pro se Plaintiff Franklin Wright filed his Complaint in the Ventura
County Superior Court, alleging the following claims against Defendant USAA Federal Savings
Bank (“USAA”) arising out of a modified auto loan agreement: (1) violations of the Fair Credit
Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.; (2) violations of the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; (3) breach of contract; (4) breach of the
implied covenant of good faith and fair dealing; and (5) violation of the Rosenthal Fair Debt
Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq. [Doc. # 1-1.] On May 4,
2021, USAA removed the action to this Court, asserting the Court’s federal question jurisdiction
under 28 U.S.C. section 1331 over the federal claims and supplemental jurisdiction under 28
U.S.C. section 1367(a) over the state law claims. See Not. of Removal at ¶¶ 6-7 [Doc. # 1].

        On May 11, 2021, USAA filed a motion to dismiss (“MTD”) Wright’s second cause of
action for breach of the implied covenant of good faith and fair dealing and his third cause of
action for violations of the FCRA, FDCPA, and RFDCPA. [Doc. # 8.] In response, Wright filed
a notice of non-opposition to the MTD on June 7, 2021. [Doc. # 14.] In light of Wright’s non-
opposition, the Court GRANTS the MTD and DISMISSES Wright’s second and third causes of
action.

        That leaves only his causes of action for breach of contract and for punitive damages. In
his notice of non-opposition, Wright requests that the Court decline to exercise supplemental
jurisdiction over his state law causes of action. He notes that his Complaint pleads statutory
damages of $2,000, unspecified damages for emotional distress, attorneys’ fees if he seeks an
attorney, and $10 in punitive damages, as well as declaratory and injunctive relief. See Compl.
at ¶¶ 53-64. The caption of the case also notes that the demand “does not exceed $10,000.” Id.
at 1. Thus, even if USAA did invoke diversity jurisdiction as a ground for removal—which it
did not—it has not met its burden to establish the requisite amount-in-controversy under 28
U.S.C. section 1332(a). The Court thus lacks original jurisdiction over the remaining claims.

CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT                JS-6 / REMAND
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.    CV 21-3764-DMG (KKx)                                   Date     June 17, 2021

Title Franklin Y. Wright v. USAA Federal Savings Bank                             Page     2 of 2

        The Court has discretion to decline to exercise supplemental jurisdiction if it has
dismissed all claims over which it has original jurisdiction. 28 U.S.C. § 1367(c). It exercises
that discretion here and REMANDS the case to the Ventura County Superior Court. Wright’s
motion to remand filed on June 7, 2021 [Doc # 16], is DENIED as moot.


IT IS SO ORDERED.




CV-90                            CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
